DETAILED ACTION
Claim(s) 1-4, 6-16, 18-20, 24, 26, 28, 30-33 have been examined are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1, 9, 24, and 26,is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Knappe (US Patent No. 6,922,396)

In regards to claim 1, Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) a method, comprising:
 	receiving a first group of packets (either of I-frame, P-frame, or B-frame [Par. 59]) representing at first video frame  I-frame, P-frame, or B-frame), the first group having first associated grouping information ([Par. 59]frame type) and ([Par. 51 – Par. 52] A threshold such as a determined number of data segments that need to be transmitted for each frame type);
 	receiving a second group of packets representing a second video frame(another frame of either I-frame, P-frame, or B-frame [Par. 59]); and
determining that the packets of the first group and the packets of the second group of packets exceed a capability; and
  	determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, to drop at least some of the packets of the second group ( [Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”, [Par. 52] “When the processor 506 identifies the frame type of the received segment, the processor 506 either drops the data segment or sends the data segment to the re-packetizer 508 to for re-packetizing. The decision to drop the packet is based on the determined number of data segments to be transmitted for each frame.”).
 	Motorola differs from claim 1 in that Motorola is silent on the first group having information indicating a maximum number of packets of the first group that can be dropped and a feature to drop at least one of the packets of the first group and at least one of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded. Despite these differences similar features have been seen in other prior art involving mitigating bandwidth constraints. Knappe (US Patent No. 6,922,396)  [Column 8, Line 58 – Col. 9, Col. 16] discloses dropping some of a packets of a second group (lower priority data stream) such that the maximum number of packets of the first group (higher priority data stream) that can be dropped is not exceeded. Knappe also teaches where the first group has information that indicates a maximum number of packets of the first group that can be dropped, priority indicator in the packet.
  configuring the first group having information indicating a maximum number of packets of the first group that can be dropped and determining, based on determining that the packets of the first group and the packets of the second group exceed the capability information indicating a maximum number of packets of the first group that can be dropped and a feature to drop at least one of the packets of the first group and at least one of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded as similarly seen in Knappe in order to provide a benefit of prioritized communication of the packet data.

 	In regards to claim 24, Motorola discloses the method of claim 1 wherein the capability is a bandwidth capability or delivery capability ([Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”,). 

 	In regards to claim 26, Motorola discloses the method of claim 9 wherein the capability is a bandwidth capability or delivery capability ([Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As ). 

In regards to claim 9, Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) a method, comprising:
 	receiving a first group of packets (either of I-frame, P-frame, or B-frame [Par. 59]) representing at first video frame  I-frame, P-frame, or B-frame), the first group having first associated grouping information ([Par. 59]frame type) and ([Par. 51 – Par. 52] A threshold such as a determined number of data segments that need to be transmitted for each frame type);
	storing the first grouping information (“[0060]…the state variable that stores the current frame state is set to I-frame…”);
 	receiving a second group of packets representing a second video frame, the second group of packets associated with the second grouping information(another frame of either I-frame, P-frame, or B-frame [Par. 59])
	storing the second grouping information(“[0061]…the state variable that stores the current frame state is set to P-frame…”);
determining that the packets of the first group and the packets of the second group of packets exceed a capability; and
  	determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, ( [Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”, [Par. 52] “When the processor 506 identifies the frame type of the received segment, the processor 506 either drops the data segment or sends the data segment to the re-packetizer 508 to for re-packetizing. The decision to drop the packet is based on the determined number of data segments to be transmitted for each frame.”).
 	Motorola differs from claim 9 in that Motorola is silent on the first group having information indicating a maximum number of packets of the first group that can be dropped and a feature for determining based on determining that the packets of the first group and the packets of the second group exceed a capability, to drop more than the maximum number of packets of the first group that can be dropped.
Despite these differences similar features have been seen in other prior art involving mitigating bandwidth constraints. Knappe (US Patent No. 6,922,396)  [Column 8, Line 58 – Col. 9, Col. 16] discloses dropping more than a maximum number of packets of a first group (lower priority data stream) that can be dropped based on determining that the packets of the first group and the second group exceed a capability, indicated via congestion. Knappe also teaches where the first group has information that indicates a maximum number of packets of the first group that can be dropped, priority indicator in the packet.
  configuring the first group having information indicating a maximum number of packets of the first group that can be dropped and determining based on determining that the packets of the first group and the packets of the second group exceed a capability, to drop more than the maximum number of packets of the first group that can be dropped, as similarly seen in Knappe in order to provide a benefit of prioritized communication of the packet data.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Knappe (US Patent No. 6,922,396) in view of VIVEKANANDAN (EP 3343833 A1).

 	In regards to claim 2, Motorola is silent on the method of claim 1, wherein determining to drop packets associated with the second group in order to meet the first threshold for delivery of packets associated with the first group comprises determining to drop all packets associated with the second group.
	Despite these differences similar features have been seen in other prior art involving the scheduling of network traffic. VIVEKANANDAN (EP 3343833 A1) for example discloses a feature in the [Abstract] for the scheduling of network traffic wherein determining to drop packets associated with a second group, lower priority flows, in order to meet first threshold for delivery of packets associated with a first group, higher priority flows, comprises determining to by replacing low priority flows with higher priority flows.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Knappe (US Patent No. 6,922,396) in view of Khan (USPGPub No. 2003/0119556).

 	In regards to claim 10, Motorola is silent on the method of claim 9, further comprising:
 	receiving, from the sender, retransmitted representing the first video frame. Despite these differences similar features have been seen in other prior art involving the handling packet drops. Khan for example discloses in [Par. 7] where responsive to a packet drop, a sender retransmits a packet increasing the reliability of packet transmission (“the lower priority queues. One method of preventing excessive latency periods is to drop packets from the sub-queues after a predetermined time period has elapsed. In this case, the dropped packet would be retransmitted.”).
	Thus based upon the findings of Khan (USPGPub No. 2003/0119556) it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature involving packet dropping of Motorola to perform in the event of a packet drop a step of, receiving, from the sender, retransmitted representing the first video frame, in order to provide reliable packet transmission. 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Knappe (US Patent No. 6,922,396) in view of Zavalkovsky(US Patent No. 6,822,940).

In regards to claim 11, Motorola is silent on the method of claim 9, wherein the first group of packets is further associated with instructions to be performed if the maximum number of packets of the first group that can be dropped is exceeded.
Despite these differences similar features have been seen in other prior art features for dropped packets/frames. Zavalkovsky for example discloses where a first group of packets is further associated with instructions to be performed if the maximum number of pockets of the first group that can be dropped is exceeded ([Col. 13, Line(s) 32-40] see where it recites, “ Conversely, if the dropped packet threshold has been exceeded, then an interface is overloaded and one or more flows are reassigned to different service levels to relieve the overload condition. As shown at block 514, one or more flows associated with the particular service level are reassigned to a new service level. For example, as depicted in resource mapping 422 and 424 of FIG. 4B, packets of flows associated with the HTTP service are given updated DSCP values”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the packet dropping feature of Motorola to arrive at wherein the first group of packets is further associated with instructions to be performed if the maximum number of packets of the first group that can be dropped is exceeded, in order to provide the ability to relieve an overload condition, indicated by the packet dropping condition.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Knappe (US Patent No. 6,922,396) in view of Cuffaro (USPGPub No. 2004/0001436).

	In regards to claim 12, Motorola is silent on the method of claim 9, further comprising: sending a notification that a maximum number of packets of the first group that can be dropped has been exceeded. Despite these differences similar features have been seen in other prior art involving the scheduling of traffic. Cuffaro for example in [Par. 17] discloses a feature where a notification, block discard notification, is sent to a sender of data, CNRC. The block discard notification, can provide notification that a maximum number of packets that can be dropped has been exceeded, 10 out of 100 received blocks are discarded. This enables the sender, the CNRC, to take congestion relieving measures [Par. 21].
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the traffic scheduling feature of Motorola, sending a notification that a maximum number of packets of the first group that can be dropped has been exceeded, as similarly seen in Cuffaro in order to provide a benefit of congestion relieving measures.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Knappe (US Patent No. 6,922,396) in view of Zhang (USPGPub No. 2010/0323746)

 	In regards to claim 6, Motorola is silent on the method of claim 1, wherein the first associated grouping information comprises a first threshold of delivery of packets of data associated with the first group and instructions to be performed if the first threshold for delivery is exceeded.
 	Despite these differences similar features have been seen in prior art involving the scheduling of network traffic. Zhang for example discloses in [Par. 63- Par. 67], a feature where a first threshold of delivery of packets of data associated with a first group, error rate higher than discarding threshold Thrn-1, and instructions to be performed if the first threshold for delivery is exceeded, discarding N-1, TPC commands.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the scheduling feature of Motorola, by applying the scheduling feature of Zhang to the first group of packets of Motorola, in order to provide a benefit of meeting a threshold error rate, thus improving reliability.

 	In regards to claim 7, Motorola is silent on the method of claim 6, wherein the instructions comprise an instruction to drop packets of data associated with the first group
	Despite these differences similar features have been seen in prior art involving the scheduling of network traffic. Zhang for example discloses in [Par. 63- Par. 67], a feature where a first threshold of delivery of packets of data associated with a first group, error rate higher than discarding threshold Thrn-1, and instructions to be performed if the first threshold for delivery is exceeded, discarding N-1, TPC commands.



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Knappe (US Patent No. 6,922,396) in view of Zhang in view of Cuffaro (USPGPub No. 2004/0001436).

 	In regards to claim 8, Motorola is silent on the method of claim 6, wherein the instructions to be performed sending a notification to at least one sender of group of packets of data associated with the first group or a receiver of the first group of packets	.
Despite these differences similar features have been seen in other prior art involving the scheduling of traffic. Cuffaro for example in [Par. 17] discloses a feature where a notification, block discard notification, is sent to a sender of data, CNRC. The block discard notification, can provide notification that a first threshold has been exceeded, 10 out of 100 received blocks are discarded. This enables the sender, the CNRC, to take congestion relieving measures [Par. 21].
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the traffic scheduling feature of Motorola, wherein the instructions to be performed sending a notification to at least one sender of group of packets of data associated with the first group or a receiver of the first group of packets, as similarly seen in Cuffaro in order to provide a benefit of congestion relieving measures.


Claim(s) 13, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (USPGPub. No. 2006/0209853) in view of Wang (USPGPub No. 2008/0008093) in view of Shibutani (USPGPub No. 2004/0039832) in view of Karol (US 20050281204 A1)

 	In regards to claim 13, Hidaka (USPGPub20060209853) discloses a method comprising:
receiving, by a network device (See packet transfer device 211 illustrated in [Fig. 5] where the packet transfer device comprises a TCP Transfer Control Section 101 as can be seen in [Fig. 5] and illustrated in greater detail in [Fig. 1]), first grouping information (See section for grouping information, flow identifier section, illustrated in [Fig. 1]. The first grouping information is flow identifying conditions illustrated in [Fig. 14] for flow no. 1) describing a first group of packets (i.e. flow 1) the first grouping information data comprising a first group identifier (i.e. the particular combination of flow identifying conditions for flow no. 1) 	
 	receiving, by the network device, the first group of packets associated with the first group identifier (i.e. packets for flow 1 [Par. 74]);
	The method of Hidaka differs from the method of claim 13, in that Hidaka is silent on the first grouping information data comprising a first maximum number of packet that may be dropped from the first group of packets, and instructions for actions to be performed if more than the first maximum number of packets is dropped. 
 	The method of Hidaka further differs in that Hidaka is silent on step(s) of (1) determining, that the packets of the first group of packets exceed a capability (2) dropping, based on the determining that the packets of the first group exceed the capability,  at least one packet of the first group of packets; (3) determining an indication of the number of the at least one dropped packets of the first group and (4) determining, based on the dropping of the at least one packet, if the dropping exceeds the maximum number of packets that may be dropped, and executing based on the determining that the number of the at least one dropped packets exceeds the first maximum number of packets that may be dropped, the instructions of the grouping information.
	Despite these differences similar features have been seen other prior art involving flow control. Wang (USPGPub No. 2008/0008093) for example discloses a feature where a first grouping information data comprises a first maximum number of packet that may be dropped from the first group of packets ([Par. 38] threshold packet loss rate of a first QoS flow), and instructions for actions to be performed if more than the first maximum number of packets is dropped ([Par. 38] terminating a first QoS flow if packet loss rate greater than the threshold). 
	Wang also discloses a step for (1) determining, by the network device, to drop at least one packet of the first group of packets (See [Par. 39] where, based on determining whether congestion takes place, a decision is made to drop packets of a first QoS flow “When the data transport network 115 experiences congestion, the congestion relief controller 185 may control the droping rate of flow of QoS traffic packets for the first or second flows of QoS traffic”);  (2) dropping, by the network device, the at least one packet of the first group of packet (See [Par. 39] where, based on determining whether congestion takes place, a decision is made to drop ; and (3) determining, based on the dropping of the at least one packet, if the dropping exceeds the maximum number of packets that may be dropped ([Par. 38] terminating a first QoS flow if packet loss rate greater than the threshold).
	Therefore based upon the findings in Wang it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Hidaka by incorporating features where the first grouping information data comprises a first maximum number of packet that may be dropped from the first group of packets, and instructions for actions to be performed if more than the first maximum number of packets is dropped and where the method of Hidaka further comprises the steps of (1) determining, by the network device, to drop at least one packet of the first group of packets;  (2) dropping, by the network device, the at least one packet of the first group of packets; and (3) determining, based on the dropping of the at least one packet, if the dropping exceeds the maximum number of packets that may be dropped, in order to perform flow control features for mitigating congestion.
	Hidaka in view of Wang further differ from claim 13, in that the combined teachings fail to suggest a feature for receiving instructions for actions to be performed if more than the first maximum number of packets is dropped. Despite these differences similar features have been seen in other prior art involving congestion control. Shibutani discloses a feature where instructions are received to control the discarding of packets of a particular grouping, packets with particular TTL area values, ‘0’. See [Par. 74 – Par. 80], “[0077] Among the extracted header information, the VLAN tag information 2006 is sent to the tag TTL check unit 503, which is a characteristic component of the present invention, to check whether the value of the TTL area 22065 in FIG. 15 is "0" or not….If the value of the TTL area 22065 is "0" as a result of the check, frame discard information 25003 is output and the instruction to discard the frame is sent to the frame header analyzer 502….When the frame header analyzer 502 receives the instruction to discard the frame, it instructs the frame type judgement unit 501 not to output input frame information 5006 and executes the frame discarding for the input frame 4001. ”
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the congestion control feature of Hidaka by including a feature for receiving instructions for actions to be performed if more than the first maximum number of packets is dropped, as similarly seen in Shibutani in order to provide a benefit of using instructions to manually control the discarding of frames. Hidoka further differs from claim 13, in that Hidoka is silent on determining an indication of the number of the at least one dropped packets of a first group.
Despite these differences similar feature have been seen in other prior art involving flow control. Karol (USPGPub No. US 20050281204 A1) for example discloses in [Par. 38] determining a number of packets dropped in a first group (keep-alive/RTP packets) by counting.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the flow control feature of Hidaka by determining indication of the number of the at least one drop packets of the first group as similarly suggested by Hidoka in order to provide a benefit of flow control.
.
In regards to claim 28, Hidoka discloses the method of claim 13 wherein the capability is one of a bandwidth capability or a delivery capability (“[0058]…The input bandwidth control section contains a means to record the arrival time of the received packet and monitor the bandwidth of the input line in the period from the arrival time of the packet, and can therefore notify the TCP transfer control section when the flow the packet belongs to, has exceeded the input line bandwidth setting….”). 


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (USPGPub. No. 2006/0209853) in view of Wang (USPGPub No. 2008/0008093) in view of Shibutani (USPGPub No. 2004/0039832) in view of Karol (US 20050281204 A1)in view of Nadas (USPGPub No. 2011/0044168).

 	In regards to claim 16, Hidaka is silent on the method of claim 13, wherein determining that the packets of the first group packets exceed the capability comprises determining that network congestion is present
Despite these differences similar features have been seen in other prior art involving flow control. Nadas [Par. 14] discloses where after determining the presence of network congestion (i.e. a congestion condition in a second uplink flow is detected) a decision is made to drop at least one packet of a first group of packets (i.e. discarding a fraction of a second uplink flow data packets) in order to mitigate congestion.
wherein determining that the packets of the first group packets exceed the capability comprises determining that network congestion is present
., in order to perform flow control features for the benefit of mitigating congestion.

Allowable Subject Matter
Claim(s) 3-4, 15, 18-20, 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476